EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT Capitol Bancorp Ltd. December 31, 2009 Page 1 of 3 Name of Subsidiary State or Other Jurisdiction of Incorporation Consolidated Subsidiaries: Bank of Belleville (51% owned) Illinois Bank of Bellevue (51% owned) Washington Bank of Escondido California Bank of Las Vegas Nevada Bank of Michigan (51% owned) Michigan Bank of San Francisco (51% owned) California Bank of Tucson Arizona Black Mountain Community Bank Nevada Capitol National Bank United States (national bank) Central Arizona Bank (72% owned) Arizona Desert Community Bank Nevada Elkhart Community Bank Indiana First Carolina State Bank (89% owned) North Carolina Goshen Community Bank Indiana Michigan Commerce Bancorp Limited Michigan (95% owned by Capitol Bancorp Limited and 5% owned by Capitol Development Bancorp Limited III) Bank of Auburn Hills (100% owned) Michigan Michigan Commerce Bank (100% owned) Michigan Napa Community Bank (87% owned) California Paragon Bank & Trust Michigan Capitol Wealth Insurance Agency, Inc. (100% owned) Michigan BAIA Acquisition Company, LLC (100% owned) Michigan Peoples State Bank Georgia Point Loma Community Bank (51% owned) California Red Rock Community Bank Nevada Southern Arizona Community Bank Arizona Sunrise Bank of Albuquerque New Mexico Sunrise Bank of Arizona Arizona Sunrise Bank of San Diego California Capitol Trust I Delaware Capitol Trust II Delaware Capitol Statutory Trust III Connecticut Capitol Trust IV Delaware Capitol Trust VI Delaware Capitol Trust VII Delaware Capitol Statutory Trust VIII Connecticut Capitol Trust IX Delaware Capitol Trust X Delaware Capitol Trust XI Delaware Capitol Trust XII Delaware EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT Capitol Bancorp Ltd. December 31, 2009 Page 2 of 3 Name of Subsidiary State or Other Jurisdiction of Incorporation Consolidated Subsidiaries—continued: Capitol Bancorp Colorado Ltd. (100% owned) Colorado Fort Collins Commerce Bank (51% owned) Colorado Capitol Bancorp Colorado Ltd. II (100% owned) Colorado Larimer Bank of Commerce (51% owned) Colorado Loveland Bank of Commerce (51% owned) Colorado Capitol Development Bancorp Limited IV (51% owned) Michigan Capitol Wealth, Inc. (100% owned) Michigan Capitol Wealth Asset Management, LLC (100% owned) Michigan Ft. Myers Holdings, LLC (51% owned) Michigan Bank of Valdosta (56% owned) Georgia Evansville Commerce Bank (51% owned) Indiana Sunrise Bank of Atlanta (51% owned) Georgia Capitol Development Bancorp Limited V (51% owned) Michigan 1st Commerce Bank (51% owned) Nevada Adams Dairy Bank (51% owned) United States (federal savings bank) Bank of Everett (51% owned) Washington Bank of Feather River (51% owned) California Bank of Maumee (51% owned) United States (federal savings bank) Ohio Commerce Bank (51% owned) United States (federal savings bank) Capitol Development Bancorp Limited VI (51% owned) Michigan Bank of Fort Bend (51% owned) United States (federal savings bank) Bank of Las Colinas (51% owned) United States (federal savings bank) Bank of Tacoma (51% owned) Washington High Desert Bank (55% owned) United States (federal savings bank) Issaquah Community Bank (51% owned) Washington Sunrise Community Bank (51% owned) California USNY Bank (51% owned) New York Capitol Development Bancorp Limited VII (51% owned) Michigan Capitol Bancorp Colorado Ltd. III (100% owned) Colorado Mountain View Bank of Commerce (51% owned) Colorado Community Bank of Lincoln (51% owned) United States (federal savings bank) Pisgah Community Bank (51% owned) North Carolina Capitol Development Bancorp Limited VIII (14% owned) Michigan Capitol Bean Counter, LLC Michigan Capitol Capital, LLC Michigan Capitol Bancorp Leasing, Inc. Michigan CBL Real Estate Holdings, LLC Michigan EXHIBIT 21SUBSIDIARIES OF THE REGISTRANT Capitol Bancorp Ltd. December 31, 2009 Page 3 of 3 Name of Subsidiary State or Other Jurisdiction of Incorporation Unconsolidated Subsidiaries: Amera Mortgage Corporation, Inc. (less than 50% owned by equity method investee) Michigan Capitol Development Bancorp Limited III (less than 50% owned by equity method investee) Michigan Community Bank of Rowan (51% owned) North Carolina Summit Bank of Kansas City (55% owned) Missouri Inactive Subsidiaries: CBL R E Holdings, LLC Michigan CBL R E Holdings II, LLC Michigan CBL R E Holdings III, LLC Michigan MOI, Inc. (wholly-owned subsidiary of Michigan Commerce Bank) Michigan
